346 F.2d 158
Michael James DECCA, John Anton Slack and Howard Nelson Zinram, Appellants,v.UNITED STATES of America, Appellee.
No. 21974.
United States Court of Appeals Fifth Circuit.
June 1, 1965.

Harvey J. St. Jean, Miami Beach, Fla., for appellant.
John Anton Slack, pro se.
Howard Nelson Zinram, pro se.
Aaron A. Foosaner, Asst. U. S. Atty., Miami, Fla., William A. Meadows, Jr., U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, and EDGERTON,* and SMITH,** Circuit Judges.
PER CURIAM:


1
Only Decca has prosecuted his appeal in this case. The appeals of Slack and Zinram are dismissed for want of prosecution.


2
The judgment of conviction and sentence of Decca are affirmed. The search complained of on the motion to suppress evidence was a "border search," and as such was legal. See Murgia v. United States, 9 Cir., 285 F.2d 14, cert. denied 366 U.S. 977, 81 S. Ct. 1946, 6 L. Ed. 2d 1265, and Mansfield v. United States, 5 Cir., 308 F.2d 221.


3
The judgment is affirmed.



Notes:


*
 Senior Circuit Judge of the D. C. Circuit, sitting by designation


**
 Of the Third Circuit, sitting by designation